DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/22/2021 and 11/22/2021 have been considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Vehicle Automated Driving Device for Mounting a Pedal Actuator”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 19 - 24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention.
in contact with the pedal actuator support” and “the pedal actuator support bracket is further provided, at an upper portion thereof, with a second engagement portion that is in contact with the pedal actuator support or the slide rail”.
The dependent claims are rejected for the same reasons as above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa (US 5415034; “Nishikawa”), in view of Toshihiko (DE 102018111464; “Toshihiko”).

Regarding claim 13, Nishikawa discloses, in figures 1-2 and 4, an automatic vehicle driving device (1) comprising: a frame (2) located at a driver's seat (33) of a vehicle; a slide rail (4) provided at a front end portion (see figure 2) of the frame (2) along a vehicle width direction (examiner notes an ordinary skilled artisan would know the front of the driver’s seat is aligned with the vehicle width direction); a pedal actuator support (23) mounted to the slide rail (4) so as to be able to slide (examiner notes Nishikawa’s cylindrical supporting rod with supporting groove allows Nishikawa’s clamping nut and supporting member to slide the full length of the supporting rod) in the vehicle width direction (see previous comment); a pedal actuator support bracket (21) detachably mounted (examiner notes releasing Nishikawa’s fitting bolt allows the supporting shaft to release) to the pedal actuator support (23); a lock pin (22) fixing the pedal actuator support bracket (21) to the pedal actuator support (23); and a pedal actuator (25) supported by the pedal actuator support bracket (21).
Nishikawa fails to disclose a support side and a bracket side connector.
Toshihiko teaches, in figures 4-7, a support-side connector (29, 38) provided at the pedal actuator support (30) so as to be directed to the pedal actuator support bracket (26); a bracket-side connector (29, 39) provided at the pedal actuator support bracket (26) so as to be directed to the pedal actuator support (30) and connected to the support-side connector (29, 38) when mounting the pedal actuator support bracket (26) to the pedal actuator support (30).


Regarding claim 14, Nishikawa and Toshihiko disclose, in Nishikawa’s figure 4, the lock pin (Nishikawa (22)) is a screw type lock pin (Nishikawa, col. 4, lines 49, “the fitting bolt is screwed”) that is screwed in its axial direction for tightening by a turning operation (Nishikawa, col. 4, line 67- col. 5, line 5, examiner notes the supporting shaft is fixed by tightening the fitting bolt), and the lock pin (Nishikawa (22)) has, at an end portion thereof, a knob (Nishikawa (22a)) structured to allow the turning operation with fingers (Nishikawa, col. 4, line 58, Nishikawa’s handle is capable of being operated with fingers).

Regarding claim 16, Nishikawa and Toshihiko disclose, in Nishikawa’s figure 4 and Toshihiko’s figures 4, the support-side connector (Toshihiko (29, 38)) and the bracket-side connector (Toshihiko (29, 39)) face to each other in a vertical direction (see Toshihiko’s figure 4), and the pedal actuator support (Nishikawa (23)) and the pedal actuator support bracket (Nishikawa (21)) are combined in the vertical direction (see Nishikawa’s figure 4).

Regarding claim 17, Nishikawa and Toshihiko disclose, in Nishikawa’s figure 4, the lock pin (Nishikawa (22)) is positioned at an upper surface (see Nishikawa’s figure 4) of the pedal actuator support bracket (Nishikawa (21)), and tightens the pedal actuator support bracket (Nishikawa (21)) in a vertical direction (see Nishikawa’s figure 4).
.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa (US 5415034; “Nishikawa”) and Toshihiko (DE 102018111464; “Toshihiko”), in view of Yutaka (JP 2602122; “Yutaka”).

Regarding claim 15, Nishikawa and Toshihiko fail to disclose, a slide bracket capable to slide in a longitudinal direction.
Yutaka teaches, in figure 10,  a slide bracket (70, 71) supporting the pedal actuator (13) so as to be able to slide in a vehicle longitudinal direction (see figure 10, examiner notes Yutaka’s connecting arms can extend parallel to the actuator through alignment in a sequential manner or retract through misalignment in a sequential manner), wherein the pedal actuator support bracket (14) supports the pedal actuator (13) through the slide bracket (70, 71).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yutaka’s scheme joining a support rod and mounting body through slidable connecting arms into Nishikawa and Toshihiko’s driving robot design to increase actuator adjustability. Doing so increases usability.
Allowable Subject Matter
Claims 19 - 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office Action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P GRAVES whose telephone number is 469-295-9072. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/TIMOTHY P GRAVES/Examiner, Art Unit 2856                                                                                                                                                                                                        

/Eric S. McCall/Primary Examiner, Art Unit 2856